1

2

3                                                                                     JS-6
4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   TIFFANY RODRIGUEZ,                            )   Case No. ED CV 19-0469 FMO (SPx)
                                                   )
12                         Plaintiff,              )
                                                   )
13                 v.                              )   ORDER Re: MOTION TO REMAND
                                                   )
14   CIRCLE K STORES INC.,                         )
                                                   )
15                         Defendant.              )
                                                   )
16

17          Having reviewed and considered all the briefing filed with respect to Plaintiff’s Motion to

18   Remand Action to State Court (Dkt. 14, “Motion”), the court concludes that oral argument is not

19   necessary to resolve the Motion. See Fed. R. Civ. P. 78; Local Rule 7-15; Willis v. Pac. Mar.

20   Ass’n, 244 F.3d 675, 684 n. 2 (9th Cir. 2001).

21                                             BACKGROUND

22          On February 11, 2019, plaintiff Tiffany Rodriguez (“plaintiff”) filed a complaint in the

23   Riverside County Superior Court against defendant Circle K Stores Inc. (“defendant”). (See Dkt.

24   1-2, Complaint at ECF 32). Plaintiff brought suit on behalf of herself and “all individuals who are

25   or previously were employed by defendant in California and classified as non-exempt employees”

26   for a period spanning four years prior to the complaint’s filing date. (See id. at ¶ 20) (capitalization

27   omitted). Plaintiff asserts six causes of action for: (1) unlawful business practices, in violation of

28   Cal. Bus. & Prof. Code §§ 17200, et seq.; (2) failure to pay overtime compensation, in violation
1    of Cal. Lab. Code §§ 204, 510, 1194 & 1198; (3) failure to provide meal period premium pay, in

2    violation of Cal. Lab. Code §§ 226.7 & 512; (4) failure to provide rest breaks, in violation of Cal.

3    Lab. Code §§ 226.7 & 512; (5) failure to provide accurate itemized wage statements, in violation

4    of Cal. Lab. Code § 226; and (6) failure to pay wages when due, in violation of Cal. Lab. Code §§

5    201-03. (See id. at ¶¶ 41-91).

6           On March 14, 2019, defendant removed the action to this court, invoking the Class Action

7    Fairness Act (“CAFA”), 28 U.S.C. §§ 1332, et seq. (See Dkt. 1, Notice of Removal (“NOR”) at 1).

8                                           LEGAL STANDARD

9           Removal of a civil action from the state court where it was filed is proper if the action might

10   have originally been brought in federal court. See 28 U.S.C. § 1441(a) (“Except as otherwise

11   expressly provided by Act of Congress, any civil action brought in a State court of which the district

12   courts of the United States have original jurisdiction, may be removed by the defendant or the

13   defendants, to the district court[.]”). “CAFA provides expanded original diversity jurisdiction for

14   class actions meeting the amount in controversy and minimal diversity and numerosity

15   requirements set forth in 28 U.S.C. § 1332(d)(2).” United Steel, Paper & Forestry, Rubber, Mfg.,

16   Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO, CLC v. Shell Oil Co., 602 F.3d 1087,

17   1090-91 (9th Cir. 2010); see Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015)

18   (“A CAFA-covered class action may be removed to federal court, subject to more liberalized

19   jurisdictional requirements[.]”). Under CAFA, “district courts shall have original jurisdiction of any

20   civil action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive

21   of interest and costs, and is a class action in which . . . any member of a class of plaintiffs is a

22   citizen of a State different from any defendant[.]” 28 U.S.C. § 1332(d)(2).

23          “[N]o antiremoval presumption attends cases invoking CAFA, which Congress enacted to

24   facilitate adjudication of certain class actions in federal court.” Dart Cherokee Basin Operating

25   Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014). However, “under CAFA the burden of establishing

26   removal jurisdiction remains, as before, on the proponent of federal jurisdiction.” Abrego Abrego

27   v. The Dow Chemical Co., 443 F.3d 676, 685 (9th Cir. 2006) (per curiam) (noting that Congress

28   passed CAFA in the context of a “longstanding, near-canonical rule that the burden on removal

                                                       2
1    rests with the removing defendant”). “A defendant seeking removal of a putative class action must

2    demonstrate, by a preponderance of evidence, that the aggregate amount in controversy exceeds

3    the jurisdictional minimum.” Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir.

4    2013). “When plaintiffs favor state court and have prepared a complaint that does not assert the

5    amount in controversy, or that affirmatively states that the amount in controversy does not exceed

6    $5 million, if a defendant wants to pursue a federal forum under CAFA, that defendant in a

7    jurisdictional dispute has the burden to put forward evidence showing that the amount in

8    controversy exceeds $5 million, to satisfy other requirements of CAFA, and to persuade the court

9    that the estimate of damages in controversy is a reasonable one.” Ibarra, 775 F.3d at 1197. “The

10   parties may submit evidence outside the complaint, including affidavits or declarations, or other

11   summary-judgment-type evidence relevant to the amount in controversy at the time of removal.”

12   Id. (internal quotation marks omitted). “CAFA’s requirements are to be tested by consideration

13   of real evidence and the reality of what is at stake in the litigation, using reasonable assumptions

14   underlying the defendant’s theory of damages exposure.” Id. at 1198.

15          Title 28 U.S.C. § 1446(b)(1) requires a defendant to file a notice of removal “within 30 days

16   after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

17   setting forth the claim for relief upon which such action or proceeding is based.” However, “if the

18   case stated by the initial pleading is not removable, a notice of removal may be filed within 30 days

19   after receipt by the defendant, through service or otherwise, of a copy of an amended pleading,

20   motion, order or other paper from which it may first be ascertained that the case is one which is

21   or has become removable.” 28 U.S.C. § 1446(b)(3). The removal of class actions is also

22   governed by 28 U.S.C. § 1446. See 28 U.S.C. § 1453(b) (“A class action may be removed to a

23   district court of the United States in accordance with section 1446.”).          “A case becomes

24   ‘removable’ for purposes of section 1446 when the CAFA ground for removal is disclosed.” Jordan

25   v. Nationstar Mortg. LLC,, 781 F.3d 1178, 1184 (9th Cir. 2015).

26                                              DISCUSSION

27   I.     AMOUNT IN CONTROVERSY.

28          Plaintiff argues that defendant has failed to show, by a preponderance of the evidence, that

                                                      3
1    more than $5 million is at stake in this litigation. (See Dkt. 14-1, Plaintiff’s Memorandum[] (“Pl

2    Mem.”) at 2). For the reasons set forth below, the court agrees.

3           A.     Timely Payment of Wages.

4           In attempting to meet its burden of showing that more than $5 million is at issue, defendant

5    first focuses on plaintiff’s claim that defendant failed to make a timely payment of wages owed to

6    terminated employees. (See Dkt. 1, NOR at ¶¶ 29-38). Under California Labor Code § 203(a),

7    “[i]f an employer willfully fails to pay, without abatement or reduction, in accordance with Sections

8    201, 201.3, 201.5, 201.9, 202, and 205.5, any wages of an employee who is discharged or who

9    quits, the wages of the employee shall continue as a penalty from the due date thereof at the

10   same rate until paid or until an action therefor is commenced; but the wages shall not continue for

11   more than 30 days.” In other words, “an employer that willfully fails to pay wages due an

12   employee who is discharged or quits is obligated to pay the employee, in addition to the unpaid

13   wages, an amount equal to the employee’s daily wages for each day, not exceeding 30 days[.]”

14   Esparza v. KS Industries, L.P., 13 Cal.App.5th 1228, 1242 (2017).

15          Defendant contends that, over the course of the class period, 3,536 non-exempt employees

16   in California saw their employment come to an end. (See Dkt. 1, NOR at ¶ 33). These employees

17   had an average wage of $10.80 per hour, and worked an average of 7.5 hours per day. (See id.

18   at ¶¶ 33-34). Thus, according to defendant, the purported failure to timely pay wages owed to

19   outgoing employees exposed it to damages of 10.8 (average hourly rate) x 7.5 (average hours

20   worked per day) x 3,536 (number of outgoing employees) x 30, or $8,592,480. (See id. at ¶ 35).

21

22          But there is a serious problem with defendant’s damages estimate. Namely, defendant

23   assumes a violation rate of 100%. That is, defendant assumes that it will be found liable for failing

24   to pay wages to each and every one of the 3,536 non-exempt employees who left their jobs over

25   the relevant time period. (See Dkt. 1, NOR at ¶¶ 33-36).

26          “[C]ourts disavow the use of a 100% violation rate when calculating the amount in

27   controversy absent evidentiary support.” Moreno v. Ignite Rest. Grp., 2014 WL 1154063, *5 (N.D.

28   Cal. 2014); see, e.g., Amirian v. Umpqua Bank, 2018 WL 3655666, *3 (C.D. Cal. 2018) (“In

                                                      4
1    addition, courts disavow the use of a 100% violation rate when calculating the amount in

2    controversy absent evidentiary support.”) (internal quotation marks omitted); Hulse v. Bethesda

3    Lutheran Communities, Inc., 2018 WL 1033223, *3 n. 6 (C.D. Cal. 2018) (same principle);

4    Letuligasenoa v. Int’l Paper Co., 2014 WL 2115246, *5 (N.D. Cal. 2014) (rejecting application of

5    100 percent violation rate where unsupported by the record, stating that it would “improperly shift

6    the burden to plaintiff to refute speculative assertions of jurisdiction and establish that there is no

7    jurisdiction”) (internal quotation marks omitted); Marshall v. G2 Secure Staff, LLC, 2014 WL

8    3506608, *2 (C.D. Cal. 2014) (“[P]arties may not rely on the assumption that the 100-percent

9    violation rule applies without supporting the assumption with evidence.”) (emphasis omitted). And

10   here, defendant comes forward with no evidence to support its claimed violation rate. (See,

11   generally, Dkt. 1, NOR; Dkt. 15, Defendant[‘s] Opposition to [] Motion to Remand (“Opp.”)); see

12   also Ibarra, 775 F.3d at 1199 n. 3 (noting that defendant “shifted to a 100% violation rate

13   calculation, i.e., assuming that violations occurred in every identified shift for each class member,

14   without giving any evidentiary explanation”).

15          B.     Meal and Rest Break Claims.

16          Plaintiff alleges that class members “were from time to time unable to take off duty meal

17   breaks and were not fully relieved of duty for meal periods,” that they “were required to perform

18   work as ordered by defendant for more than five[] hours” without receiving a meal break, and that

19   defendant failed to furnish second meal breaks “from time to time” for employees who worked ten

20   or more hours in a shift. (See Dkt. 1-2, Complaint at ¶ 12). As such, employees “forfeited meal

21   breaks without the correct meal premium compensation[.]” (Id.). In addition, employees “were

22   denied their first rest periods . . . for some shifts worked of at least two[] to four[] hours,” and

23   “some shifts” of more than four hours lacked a second or third rest break as required by California

24   law. (Id. at ¶ 13). Plaintiff seeks damages in the form of one hour of pay per employee for each

25   workday in which non-compliant meal and rest breaks occurred. (See id. at ¶¶ 49-50).

26          Defendant estimates that there were 324,084 work weeks during the class period. (See

27   Dkt. 1, NOR at ¶ 49). With an average hourly wage of $10.92, (see id. at ¶ 50), defendant

28   assumes a rest break violation rate of one per work week, and calculates damages of $3,538,997.

                                                       5
1    (See id. at ¶ 51). Applying the same math to plaintiff’s meal break claims, defendant calculates

2    a separate damages amount of $3,538,997. (See id. at ¶ 70).

3           The court agrees with plaintiff that the fundamental assumption underlying defendant’s meal

4    and rest break damages calculation, i.e., that there was one violation per work week, (see Dkt. 14-

5    1, Pl Mem. at 7-8), is unwarranted. Indeed, defendant seems to have pulled this assumption out

6    of thin air. (See, generally, NOR). In Munoz v. Central Parking Sys., Inc., 2010 WL 3432239, *2

7    (C.D. Cal. 2010), the court noted that a series of damages-related assumptions, including one that

8    plaintiffs “missed one meal period per week” were “unsupported[.]” Id. The court reached this

9    conclusion because the defendant “fail[ed] to provide any evidentiary support[,]” and also because

10   the defendant’s “calculations . . . were made using the average hourly wage for all employees,

11   when the real amount in controversy could be much lower depending on which employees were

12   experiencing violations and their actual hourly wage.” Id. Likewise, in Armstrong v. Ruan

13   Transport Corp., 2016 WL 6267931, *3 (C.D. Cal. 2016), the court granted a motion to remand,

14   in part because the defendant “did not present any facts supporting its assumption that one meal

15   and rest period violation per workweek per class member is appropriate[.]” Id. (internal quotation

16   marks omitted). And in Garibay v. Archstone Communities LLC, 539 F.Appx. 763, 764 (9th Cir.

17   2013), the Ninth Circuit refused to entertain an assumption of two missed rest breaks per month

18   where the employer “failed to provide any evidence regarding why the assumption that each

19   employee missed two rest periods per week was more appropriate than” alternative assumptions.

20   Id.

21          Here, defendant’s assumption of one violation per work week is even more attenuated

22   given the Complaint’s equivocal language regarding the frequency of meal and rest break

23   violations. (See, e.g., Dkt. 1-2, Complaint at ¶ 12 (employees were deprived of meal breaks “from

24   time to time”); id. at ¶ 13 (employees did not receive rest breaks to which they were entitled for

25   “some shifts”)); see Rivers v. Veolia Transportation Services, Inc., 2014 WL 3945789, *5 (N.D.

26   Cal. 2014) (“The most that can be understood from Plaintiff’s complaint is that ‘from time to time,’

27   Plaintiff ‘regularly’ worked in excess of 8 hours in a work day and 40 hours in a work week. That,

28   however, does not support Defendant’s assumption that every shift was of the same maximal

                                                      6
1    character.”) (emphasis omitted).

2           Defendant argues that its one violation per week assumption is “conservative” given the

3    allegations in the Complaint. (Dkt. 15, Opp. at 10). Nevertheless, “mere speculation and

4    conjecture” is not enough to establish removal jurisdiction. See Ibarra, 775 F.3d at 1197; Blevins

5    v. Republic Refrigeration, Inc., 2015 WL 12516693, *7 (C.D. Cal. 2015) (a removing CAFA

6    defendant must “do more than pull an assumed rate of violation from the ether of generalized

7    allegations of illegal behavior”); Smith v. Brinker Int’l, Inc., 2010 WL 1838726, *3 (N.D. Cal. 2010)

8    (“Defendants provide no sufficient basis to apply its assumption of 2.5 overtime hours each day

9    towards calculating the amount in controversy. The court may not base its jurisdiction on

10   speculation and conjecture.”). In short, the court will not give weight to defendant’s damages

11   estimate regarding the meal and rest break claims, because it rests upon an assumption devoid

12   of any evidentiary support.

13          C.     Wage Statements.

14          California law requires employers to “furnish . . . accurate itemized [wage] statement[s] in

15   writing showing” various pieces of information. Cal. Lab. Code § 226(a). An employee “suffering

16   injury as a result of a knowing and intentional failure by an employer to comply with” this legal

17   requirement “is entitled to recover the greater of all actual damages or fifty dollars ($50) for the

18   initial pay period in which a violation occurs and one hundred dollars ($100) per employee for each

19   violation in a subsequent pay period, not to exceed an aggregate penalty of four thousand dollars

20   ($4,000)[.]” Id. at § 226(e)(1). Plaintiff alleges that defendant’s failure to properly calculate

21   overtime wages, combined with “missed meal and rest breaks,” resulted in a failure to comply with

22   California Labor Code § 226. (See Dkt. 1-2, Complaint at ¶ 82).

23          Defendant asserts that it issued approximately 30,669 wage statements to putative class

24   members between February 11, 2018, and October 15, 2018.1 (See Dkt. 1, NOR at ¶ 75).

25   Applying the penalty of $50 for initial inaccurate wage statements and $100 for subsequent

26
        1
27        Defendant does not explain why it chose this February 11, 2018, to October 15, 2018, time
     frame, but avers that it encompasses “only . . . a portion of the applicable statute of limitations[.]”
28   (Dkt. 1, NOR at ¶ 76).

                                                       7
1    inaccurate wage statements, defendant estimates potential damages of “at least $2,923,900.”

2    (Id.). Again, defendant’s calculation is problematic. As with the timely-payment claim, see supra

3    at § 1.A, defendant assumes, without any evidentiary support, a 100% violation rate. (See,

4    generally, Dkt. 1, NOR). And defendant’s claimed violation rate once again is not supported by

5    the allegations in the Complaint, which simply alleges that defendant supplied deficient wage

6    statements “from time to time” rather than as a matter of course. (See Dkt. 1-2, Complaint at ¶

7    82). Finally, defendant fails to show its work with respect to the claimed damages amount. In

8    other words, defendant does not supply the math it utilized to derive the $2,923,900 figure from

9    the 30,669 wage statements it supposedly issued during the time frame at issue. (See, generally,

10   Dkt. 1, NOR; Dkt. 15, Opp.).

11          D.         Overtime.

12          In its opposition brief, defendant raises a new ground for removal, claiming that $5,257,980

13   of damages are at issue with respect to plaintiff’s overtime claim. (See Dkt. 15, Opp. at 11).

14   However, defendant did not raise this ground in its NOR. (See, generally, Dkt. 1, NOR; see id.

15   at ¶ 80 (a table summarizing the NOR’s damage estimations, which does not include the

16   $5,257,980 or invoke plaintiff’s overtime claims)). Defendant furnishes no authority suggesting

17   that it can invoke, in a brief, damages not raised in the NOR. (See, generally, Dkt. 14, Opp.); see

18   also Frederick v. Hartford Underwriters Ins. Co., 683 F.3d 1242, 1245 (10th Cir. 2012) (“In

19   analyzing the propriety of removal, we have held that the burden is on the party requesting

20   removal to set forth, in the notice of removal itself, the underlying facts supporting the assertion

21   that the amount in controversy exceeds the jurisdictional minimum.”) (internal quotation marks and

22   alterations omitted); Lowery v. Alabama Power Co., 483 F.3d 1184, 1216-17 (11th Cir. 2007)

23   (noting that the notice of removal is the document which sets forth “the factual bases for federal

24   jurisdiction”).

25          Defendant suggests that its overtime damages estimate could be treated as an

26   “amendment[] to the removal notice.” (Dkt. 15, Opp. at 2 n. 2). “A defendant seeking to remove

27   a case to federal court must do so within thirty days of being served with the complaint.” ARCO

28   Environmental Remediation, L.L.C. v. Dep’t of Health & Environmental Quality of Montana, 213

                                                      8
1    F.3d 1108, 1117 (9th Cir. 2000). A “defendant may amend the Notice of Removal after the thirty

2    day window has closed to correct a defective allegation of jurisdiction.” Id. (internal quotation

3    marks omitted). However, the NOR “cannot be amended to add a separate basis for removal

4    jurisdiction after the thirty day period.” Id. (quoting O’Halloran v. Univ. of Wash., 856 F.2d 1375,

5    1381 (9th Cir. 1988)); see Carr v. Nat’l Ass’n of Forensic Counselors, Inc., 2014 WL 7384718, *4

6    (C.D. Cal. 2014) (“Therefore, the Second Notice of Removal was untimely because it was filed

7    more than 30 days after the Entity Defendants were served with the Complaint, and the Entity

8    Defendants did not seek leave of the Court to file the Second Notice of Removal.”); Prado v. Dart

9    Container Corp. of Cal., 373 F.Supp.3d 1281, 1288 (N.D. Cal. 2019) (refusing to permit

10   amendment of notice of removal after 30-day time period had elapsed where defendant “seeks

11   to amend its notice of removal to rely on an entirely different timeliness ground not stated in the

12   original notice of removal”). Accordingly, because defendant “raises a new argument [for removal]

13   in its opposition to the Motion to Remand,” and inappropriately suggests that the court should

14   allow it to amend the NOR “to add new bases for removal after the thirty day removal period has

15   run,” the court declines to consider the overtime damages estimate defendant proffers. See

16   Rader v. Sun Life Assurance Co. of Canada, 941 F.Supp.2d 1191, 1196 (N.D. Cal. 2013).

17          E.     Attorney’s Fees.

18          Finally, the NOR notes that plaintiff seeks attorney’s fees. (See Dkt. 1, NOR at ¶ 77; Dkt.

19   1-2, Complaint at Prayer for Relief). Defendant estimates an attorney’s fees rate of 25% is

20   reasonable and, in light of defendant’s previous amount-in-controversy estimate of $18,594,374,

21   calculates attorney’s fees of $4,648,593. (See Dkt. 1, NOR at ¶ 80). However, the court agrees

22   with plaintiff that this calculation is inherently flawed because it rests upon defendant’s other,

23   inadequately supported damages calculations. (See Dkt. 14-1, Pl Mem. at 9). In other words,

24   since defendant did not meet its burden to establish the amount in controversy with respect to any

25   of plaintiff’s claims by a preponderance of the evidence, it follows that the court cannot rely on

26   plaintiff’s request for attorney’s fees, especially where defendant bases its claim on a percentage

27   of the alleged total amount in controversy. See Fritsch v. Swift Transportation Co. of Ariz., LLC,

28   899 F.3d 785, 795 (9th Cir. 2018) (“A district court may reject the defendant’s attempts to include

                                                      9
1    future attorneys’ fees in the amount in controversy if the defendant fails to satisfy this

2    [preponderance of the evidence] burden of proof.”).

3                                             CONCLUSION

4           Based on the foregoing, IT IS ORDERED THAT:

5           1. Plaintiff’s Motion to Remand Action to State Court (Document No. 14) is granted.

6           2. The above-captioned action shall be remanded to the Superior Court of the State of

7    California for the County of Riverside, 4050 Main Street, Riverside, CA 92501, for lack of subject

8    matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

9           3. The Clerk shall send a certified copy of this Order to the state court.

10   Dated this 11th day of July, 2019.

11

12

13                                                                        /s/
                                                                  Fernando M. Olguin
14                                                           United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     10
